Citation Nr: 1107070	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-49 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, 
currently rated 30 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
lumbosacral spine with degenerative disc disease, currently rated 
10 percent disabling.

3.  Entitlement to a separate compensable rating for 
radiculopathy, left lower extremity.

4.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) as a result of service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1989.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted a 30 percent 
disability rating for migraine headaches, effective July 14, 
2006; denied entitlement to a disability rating in excess of 10 
percent for osteoarthritis of lumbosacral spine with degenerative 
disc disease; denied entitlement to a separate compensable rating 
for radiculopathy, left lower extremity; and, denied entitlement 
to a TDIU.  A notice of disagreement was filed in December 2007 
with regard to the disability ratings assigned, denial of a 
separate compensable rating for radiculopathy, and denial of a 
TDIU.  In July 2008, a statement of the case was issued with 
regard to the lumbar spine, radiculopathy, and TDIU issues, and a 
substantive appeal was received in September 2008.  In November 
2009, a statement of the case was issued with regard to the 
migraine headaches issue, and a substantive appeal was received 
in December 2009.  The Veteran testified at a Board hearing in 
May 2010; the transcript is of record.

In May 2010, the Veteran submitted medical records in support of 
his appeal and waived RO review of such additional evidence.  See 
38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).



The issues of entitlement to an increased rating for 
osteoarthritis of lumbosacral spine with degenerative disc 
disease and entitlement to a separate compensable rating for 
radiculopathy, left lower extremity are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are not manifested by very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  

2.  The Veteran's service-connected migraine headaches, lumbar 
spine disability, bilateral hearing loss, hemorrhoids, history of 
epididymitis, and scar, residuals of removal of sebaceous cyst, 
do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 30 percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In July 2006, a VCAA letter was issued to the Veteran with regard 
to his claims of an increased rating for migraine headaches and a 
TDIU.  The letter notified the Veteran of what information and 
evidence is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the types of 
evidence necessary to establish an effective date.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's treatment records from Naval Hospital Jacksonville.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  In January 2007, the Veteran was 
afforded a VA examination with regard to his migraine headaches 
and lumbar spine, which also addresses the employability issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such VA 
examination reports are sufficient to address the issues being 
addressed on appeal.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to an increased rating for migraine 
headaches, and entitlement to a TDIU.

Migraine headaches

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Service connection is in effect for migraine headaches, rated 
noncompensably disabling from December 1, 1989; and, 10 percent 
disabling from May 16, 2002.  On July 14, 2006, the Veteran filed 
an increased rating claim, and the RO assigned a 30 percent 
disability rating, effective the date of claim.  Such disability 
rating has been assigned pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent 
evaluation is appropriate in cases of characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability, a 
50 percent evaluation is in order.

In January 2007, the Veteran underwent a VA examination.  The 
Veteran reported that he had no change in the characteristic and 
severity of his migraine headaches since he started experiencing 
them in the early 1970's.  He reported flare-ups of once to twice 
per month.  He could not specify precipitating factors; however, 
his headaches are aggravated with loud noise, smell and worse 
with exertion.  Laying in darkness alleviates the pain.  His 
flare-ups included pain, with severity of 8 to 9 out of 10, 
fatigue, functional loss but no weakness.  For symptomatic 
management, he takes Fioricet during severe headaches, which is 
followed by Tylenol if needed.  Due to the severity of his flare-
ups he is not able to do occupational or daily activities.  
Headaches are incapacitating.  Neurologically he is alert and 
oriented times three.  His speech was fluent and comprehensive.  
Sensory examination was normal to all modalities.  He had normal 
gait and coordination.  The examiner diagnosed residuals of 
migraine headache with aura.

In March 2007, the Veteran sought treatment for migraines.  He 
reported recent migraine headaches, the last one about 3 days 
prior.  He reported a history of having migraine headaches for 
many years since he was in the military.  He reported that recent 
headaches were manifested by throbbing on the right side of his 
head associated with some vision changes and some nausea.  His 
symptoms had pretty much resolved at the time of the appointment.  
He reported a good response and relief in the past with Fioricet.  
At the time of the appointment, he was not in any acute pain or 
having acute symptoms.  The examiner diagnosed migraine headache, 
with symptoms the same as his typical migraine headaches that he 
has had over the years.  

In April 2007, the Veteran underwent an MRI of the brain without 
contrast due to headaches.  The impression was small left choroid 
plexus lipoma, unchanged compared to February 2002 report; mild 
non-specific white matter changes which are probably related to 
small vessel ischemic disease; old lacunar infarct within the 
right external capsule; and, mild chronic ethmoid sinusitis.  

In May 2007, the Veteran sought follow-up treatment for migraine 
headaches, and other chronic conditions.  The Veteran reported 
that Atenolol had helped frequency and severity a lot.  The 
examiner diagnosed migraine headache.

In October 2007, the Veteran sought treatment for migraine 
headaches.  He was seeking a refill of medications.  He denied 
acute headache symptoms, but reported a headache 4 days prior 
used up the last of his Fioricet.  He reported much less 
frequency and severity of his headache since he started using 
Atenolol that was prescribed earlier in 2007.  The examiner 
diagnosed headache syndromes.

On March 18, 2008, the Veteran sought treatment complaining of 
increased frequency of his headaches that had been diagnosed as 
migraines in the past.  The examiner noted that an MRI and other 
neurologic evaluations were negative for the CNS disease.  The 
examiner diagnosed headache syndromes.  His Atenolol was stopped, 
and he was prescribed Inderal-LA which could work better for 
chronic headaches.

On March 31, 2008, the Veteran sought treatment for migraines.  
He reported that his headache symptoms had improved since we 
changed the B-Blocker prescription for Atenolol to Inderal LA, 
though he continued to have some mild headaches.  The examiner 
diagnosed headache syndromes.

In April 2008, the Veteran sought follow-up treatment for 
migraines.  He reported that when he scheduled the appointment a 
few days prior he had more severe headaches, but the headaches 
had pretty much resolved.  He stated that his symptoms of 
headache frequency and severity are much improved since changing 
B-blocker from Atenolol to Inderal LA and increased dose.  He has 
not taken anything but some Tylenol and occasional Motrin for 
headache symptoms when he gets them.  He will sometimes take half 
a Fioricet tablet.  He denied any other abnormal neurologic 
symptoms.  Recent symptoms were not more severe than headaches 
over the past years.  The examiner diagnosed headache syndromes.  
He was given a refill of Fioricet.

In December 2008, the Veteran sought treatment for persistent 
headache.  He reported some increased headaches over the past 
week or two.  He denied any other new symptoms.  There was no 
motor or sensory dysfunction.  His headaches were not different 
from previous exacerbations of chronic headaches.  The examiner 
diagnosed headache syndromes and continued him on Fioricet only 
for more severe headaches.

At the Board hearing, the Veteran testified that he gets one or 
two headaches every 10 days or two weeks.  He stated that the 
headaches are a 7 or 8 on a 10 point scale.  He testified that he 
gets 4 to 5 headaches per month. 

Upon review of the medical evidence of record, and statements and 
testimony of the Veteran, the Board has determined that a 50 
percent disability rating is not warranted for migraine 
headaches.  While acknowledging that the Veteran continues to 
suffer from severe headaches approximately 4 to 5 times per 
month, and requires medication to treat such headaches, the 
Veteran has indicated that the symptoms were not more severe than 
over the past years.  Moreover, in 2008 he reported that his 
symptoms of headache frequency and severity were much improved 
since changing B-blocker from Atenolol to Inderal LA.  The 
evidence of record does not support a finding that the Veteran's 
migraine headaches are manifested by completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
In fact, the Veteran has reported full-time employment at his 
spouse's dental office, albeit unpaid.  For such reasons, the 30 
percent rating appropriately compensates the Veteran for his 
migraine headaches.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with his migraines can be severe.  

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
migraines is fully contemplated by the rating criteria.  There is 
nothing exceptional about the Veteran's service-connected 
disability.  The degree of disability exhibited is contemplated 
by the rating schedule.  Thus, the Board finds that the threshold 
test is not met for referral for extraschedular consideration.  
38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, 
however, there is only one such disability, it shall be ratable 
at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is 
for consideration where the veteran is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances, apart from any nonservice-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) 
(providing for an extra-schedular disability when there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization).

Entitlement to a total rating must be based solely on the impact 
of the veteran's service-connected disabilities on his ability to 
keep and maintain substantially gainful employment.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, 
the central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Service connection is in effect for migraine headaches, rated 
noncompensably disabling, from December 1, 1989; rated 10 percent 
disabling, from May 16, 2002; and, 30 percent disabling, from 
July 14, 2006; osteoarthritis of lumbosacral spine with 
degenerative disc disease, rated 10 percent disabling from 
December 1, 1989; bilateral hearing loss, rated noncompensably 
disabling from December 1, 1989; hemorrhoids, rated 
noncompensably disabling from December 1, 1989; history of 
epididymitis, rated noncompensably disabling from December 1, 
1989; and, scar, residuals of removal of sebaceous cyst, rated 
noncompensably disabling from December 1, 1989.  His combined 
rating is 10 percent from December 1, 1989; 20 percent from May 
16, 2002; and 40 percent from July 14, 2006.  Thus, his service-
connected disabilities do not meet the percentage requirements of 
38 C.F.R. § 4.16(a).

Thus, the Board has reviewed the evidence of record to determine 
whether an extra-schedular rating is for consideration due to the 
Veteran's inability to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  38 C.F.R. 
§ 4.16(b).  

In January 2007, the Veteran underwent a VA examination 
pertaining to the lumbar spine.  The Veteran reported employment 
in a dental office and denied having any limitations due to his 
spine condition.  At the May 2010 Board hearing, the Veteran 
explained that he was retired from the military, and since that 
time had worked full-time in his spouse's dental office in an 
administrative capacity but was not paid.  He reported that he 
used to work 5 days a week, but now worked 4 days a week.  He 
explained that he had chosen not to be paid for his services, and 
he believed that he could find paid work, but he had chosen not 
to do that.

Based on a review of the entire evidence of record, the Board 
finds that while it is clear that the Veteran has suffered 
residual disability as a result of his service-connected 
disabilities, particularly his migraine headaches and lumbar 
spine disability, the probative evidence is against a finding 
that he is unemployable solely due to his service-connected 
disabilities.  As detailed, the Veteran works 4 days a week in 
his spouse's dental office in an administrative capacity, but 
chooses not to get paid.  The Veteran did not indicate that he 
had sought other full-time employment since retiring from the 
military, nor did he indicate that he was unable to obtain 
substantially gainful employment.  In fact, the Veteran has 
testified that he has chosen to work, without pay, in his 
spouse's dental office.  Likewise, the medical records on file 
contain complaints related to his migraine headaches and lumbar 
spine; however, no examiner has indicated that the Veteran is 
unable to work due to these disabilities.  Thus, while it is 
clear that the Veteran's migraine headaches and lumbar spine 
disability may affect him while he is at work, the record does 
not support a finding that his service-connected disabilities 
preclude him from maintaining substantial and gainful employment.  

After reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disabilities alone are of such 
severity as to preclude substantially gainful employment.  
Following a full and thorough review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities alone render him unemployable.  The evidence in not 
in a state of equipoise on that question.  As such, the Veteran's 
claim for a TDIU is denied.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
migraine headaches is denied.

Entitlement to a TDIU is denied.  


REMAND

At the May 2010 Board hearing, the Veteran testified that with 
regard to his lumbar spine he experiences limitation of motion 
depending on the severity of pain, muscle spasms, and 
occasionally requires assistance putting on clothing.  He has 
also experienced total debilitating events where he applies heat 
or Ben Gay and lies down.  

The Veteran submitted medical records from the Naval Hospital in 
Jacksonville which reflect complaints of increased lower back 
pain and spasms in December 2009, to include pain in the left 
gluteal area with pain radiating down his left thigh for the past 
week or so.  The lower back exhibited tenderness on palpation, 
and he had some increased local tenderness and spasm of the 
paraspinal muscles in his lower back with increased localized 
tenderness in the left gluteal area with increased pain radiating 
down his left leg with straight leg raise test.  The examiner 
diagnosed sciatica and intervertebral disc degeneration.  

The Board notes that the Veteran's last VA examination was 
conducted in January 2007, thus over four years ago.  While a new 
examination is not required simply because of the time which has 
passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the 
current level of the Veteran's disability, the Board believes 
that an examination and opinion is necessary.  See 38 C.F.R. 
§ 3.159 (c) (4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

With regard to the Veteran's claimed radiculopathy of the left 
lower extremity, the Board acknowledges the Veteran's complaints 
of radicular symptoms in 2005; however, only acute sciatica was 
diagnosed.  Since then his clinical records have reflected a 
medical history of sciatica; however, no objective findings of 
sciatica were noted.  The January 2007 VA examination report does 
not reflect a diagnosis of sciatica.  As detailed, the December 
2009 treatment records reflects complaints of radicular symptoms 
and a diagnosis of sciatica; however, it is unclear whether this 
constitutes a chronic condition.  Thus, the VA examination should 
address whether the Veteran has sciatica/radiculitis in the left 
lower extremity due to his service-connected lumbar spine 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated treatment 
records from the Naval Hospital in 
Jacksonville from January 2010, to the 
present.

2.  The Veteran should be afforded an 
orthopedic examination with an orthopedist 
to determine the severity of his lumbar 
spine disability and to determine whether 
he had radiculopathy due to his service-
connected lumbar spine disability.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings should 
be reported.  The examination of the spine 
should include range of motion studies.  
With regard to range of motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited as well as 
whether there is any other functional loss 
due to weakened movement, excess 
fatigability or incoordination.  The 
examiner should specifically state if 
ankylosis and muscle spasm are present.  
The examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months, and a description of all 
neurologic manifestations, to include, but 
not limited to, radiating pain into an 
extremity, and bowel or bladder impairment.  

The examiner should opine as to whether any 
neurological findings of the left lower 
extremity are proximately due to and/or 
aggravated by his service-connected lumbar 
spine disability.

The examiner should identify the specific 
nerve(s) involved, to include whether there 
is incomplete or complete paralysis, and 
offer an opinion as to the degree of 
impairment of the nerve (that is, whether 
it is mild, moderate, moderately severe, or 
severe in nature).  The examiner should 
also identify any muscular atrophy.

3.  The RO/AMC should then readjudicate the 
issues of entitlement to an increased rating for 
osteoarthritis of lumbosacral spine with 
degenerative disc disease, and entitlement to a 
separate rating for radiculopathy, left lower 
extremity.  If either benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


